eeplaw.com
Case 1:18-cV-02224-RRI\/|-.]O Document 31 Filed 02/11/19 Page 1 of 4 Pa ei®$metlH*QFloor
ew York, New York 10005
T. 212.532.1116 F. 212.532.1176

New Jersey Office
576 Main Street, Suite C
Chatham, New Jersey 07928

 

El-E FTERAK|S JoHN ELEFTERAKls*
NchoLAs ELEFTERAK|S
ELE FIE RAK|s RAYMOND PANEK
PAN EK
oleER R. ToBlAs
JEFFREY B. BRoMFELD
JoRDAN JoDRE*
February 1 ]’ 2019 FAleN oHAzNAvl
GABRIEL P. HAvas
United States District Court BAREE N' FETr
Eastern District of New York KRISTEN PERRY - coNlGLIARo
. - - NlcoLE BRENECK|
Attn. Hon. Magrstrate Judge Orenstern A|KA DANAYEVA
225 Cadman Plaza East DoMENch D’ANGELch
ARIANA ELEFTERAKls
Brooklyn, NeW York 11201 M|CHAEL |NDEL|CATO
Vla ECF STEPHEN KAHN
EvAN M. LA PENNA
DoMlNch MlNGloNE
Re: McNeil v. Ryobi Technologies, Inc., et al. JosEPH PERRY
» - . _ _ MAR|E LoulsE PRloLo'
C1v11 Docket No. 1.18 CV 02224 (RRM)(JO) KEYONTE SUTHERLAND

Dear Hon. Magistrate Judge Orenstein, *A'S° Adm“ted '" Ne‘” Jersey

The undersigned represents the Plaintiff in this action in connection With his claims
arising from injuries he sustained during an accident With a table saw that occurred on May 3,
20 l 7.

This letter is Written in opposition to Defendants’ letter motion, dated February 7, 2019,
and in support of Plaintiff’ s instant motion to compel Defendants to provide outstanding
discovery or, in the alternative, preclude Defendants from offering evidence on certain issues
related to liability at the time of trial. The instant application also seeks leave from this Court to
(i) conduct certain potentially destructive testing of the subject saw; (ii) serve a supplemental
expert disclosure; and (iii) briefly extend the deadline for the parties to exchange expert reports.
Should the Court be inclined to grant the requested relief, Plaintiff anticipates that the parties Will
still be able to complete all discovery, including expert discovery, by the existing March 22,
2019 deadline

Defendants’ motion seeks preclusion of the Plaintiff’s expert. Plaintiff requests that this
Court deny Defendants’ application, as preclusion is a drastic remedy that is not Warranted on
this record and Would undermine the important interest in allowing for the adjudication of
PlaintifF s claims on the merits

As a first matter, the undersigned apologizes to this Court With all humility. Plaintiff’ s
expert disclosure Was due to be served by January 31, 2019, With Defendants’ report being due
on February 28, 2019. Plaintiff’ s counsel inadvertently calendared Defendants’ deadline as
Plaintiff’ s deadline This Was an error the undersigned Went through great efforts to remedy as
soon as the issue Was raised by Defendants’ counsel on February 6, 2019. In good faith, Plaintiff
exchanged expert disclosures on February 8, 2019 and, as of the filing of this letter, Defendants’
counsel, upon information and belief, should be in receipt of the complete disclosure as

Case 1:18-cV-02224-RRI\/|-.]O Document 31 Filed 02/11/19 Page 2 of 4 Page|D #: 143

mandated by Fed. R, Civ. P. 26(a)(2). Plaintiff respectfully requests that this Court forgive this
clerical calendaring error and deny Defendants’ application for preclusion

Although Defendants are correct that - prior to the instant letter - Plaintiff had not
requested an extension of the expert disclosure deadline, this is simply the result of the
aforementioned calendaring error. Indeed, Defendants’ counsel Was informed that Plaintiff
would be submitting the instant letter motion seeking adjournment of the deadline nunc pro tunc.
Given Plaintiffs prompt remedy of the missed deadline and the underlying good faith of its
occurrence, Plaintiff respectfully requests that the deadline be extended Such that Plaintiff’ s
February 8th disclosure be deemed timely.

As to the relief sought by Plaintiff: on December 11, 2018, Plaintiff`s counsel filed a
letter motion seeking an extension of the deadline to complete expert discovery. In that letter, it
was brought to the Court’s attention that the parties Were coordinating With the intent of
conducting some potentially destructive testing of the subject Saw. The parties have been unable
to reach an agreement regarding the scope of the proposed destructive testing, Plaintiff has
communicated his needs to Defendants regarding further testing of the saw, yet Defendants have
objected to the proposed testing. Although Plaintiff exchanged his expert engineer’s report on
February 8th as described above, the report is incomplete and requires a supplement, as Plaintiff’ s
engineer has indicated the need for the aforementioned testing.

On May 3, 2017, Plaintiff herein was severely injured While operating a saw
manufactured and sold by the Defendants. The subject saw has a “rip fence,” which is used to
align the saw blade with the wood being cut. It is Plaintiff’s contention that two bolts at the top
of the subject “rip fence” Were loose at the time of the subject incident and that this proximately
caused PlaintifPs accident. Defendants themselves admit that the subject bolts, if loose, could
lead to the type of accident that is the subject of this litigation Plaintiff, through his expert, seeks
to conduct testing of the subject saw’s rip fence, Which would include, inter alia, examining,
tightening, and loosening the bolts. Counsel for Defendants have stated their objection to this
type of minimally destructive testing on at least three prior occasions In an effort to resolve this
disagreement, over that past five weeks, the undersigned has communicated to counsel for
Defendants that the proposed testing was common in cases like this and has communicated the
specific reasons for the need thereof, as articulated by Plaintiff’ s engineer expert lf it should
please the Court, Defendants’ refusal to allow this testing is unreasonably delaying the case
Plaintiff apologizes for not raising the issue sooner but, as described, had mis-calendared the
operative deadline and believed there was more time in the schedule for the parties to resolve the
issue directly.

The undersigned has, of course, consented to Defendants not only observing said testing,
but also, to bringing their own expert to participate Without said testing, it will be impossible to
determine if the subject bolts are and were loose, which is essential to Plaintiff’ s theory of
liability, Which theory also includes Defendants’ alleged failure to properly Wam and instruct
Plaintiff of the possible dangers resulting from the subject bolts becoming loose and not being
tightened over the course of time and due to routine use. lf the subject testing is left undone, a
question of fact will always exist as to whether the subject bolts were loose and Whether a
defective rip fence Was the cause of Plaintiff` s injuries

Case 1:18-cV-02224-RRI\/|-.]O Document 31 Filed 02/11/19 Page 3 of 4 Page|D #: 144

As a related matter, the Defendants remain delinquent in their obligation to provide full
and meaningful responses to Plaintiff’s Demand for Production of Documents, dated December
28, 2018. Said demand sought several key items of discovery, including, but not limited to,
certain inspection checklists and the torqueing specifications for the subject bolts on the rip
fence. See Plaintiff’ s Discovery Demands, annexed hereto as Exhibit 1. On January 28, 2018, a
full 30 days after service of the demand, and 1 day before Plaintiff s deadline to serve expert
disclosure, Defendants responded With a response so bare that it did not have a single document
attached, in response to Plaintiff s 38-point discovery demand See Defendants’ Responses,
annexed hereto as Exhibit 2 (please note, exhibits are not attached to said Responses and can be
provided upon request of the Court). Thereafter, on February 1, 2019, a day after Plaintiff’ s
deadline to provide expert disclosure, Defendants provided a Supplemental Response to
Plaintiff’ s Demand for Production of Docurnents. Said response, included some, but not nearly a
majority, of the documents and items Sought. ln nineteen of their responses, Defendants
responded by stating: “Defendants are not in possession of the requested documents but have
requested same from the product manufacturer Defendants Will provide Plaintiff With copies of
any documents received from the product manufacturer”; or that, “Defendants’ search for
responsive documents is on-going and Defendants will endeavor to respond as expeditiously as
possible.”

Plaintiff insists that the various items for which Defendants claim they are searching are
essential for Plaintiff’ s case-in-chief and for Plaintiff’s expert to form an opinion based on a
complete set of discovery. Defendants’ failure to provide the same has prejudiced Plaintiff and
has delayed litigation Defendants should be precluded for their failure to produce documents
regarding their own product.

Plaintiff` s expert engineer, Mr. Les Winter, P.E., has informed the undersigned that the
proposed testing is necessary to determine if the subject “rip fence,” an important safeguard on
the saw, Was operating as intended. Mr. Winter will also conduct other non-destructive testing,
the details of which Were communicated to counsel for Defendants via e-mail.

The extent to which the subject saw would be “destroyed” is miniscule in comparison to
the probative value of the information that could be gleaned from merely tightening and
loosening the subject bolts. Plaintiff is not seeking to conduct testing that would materially alter
the subject saw in any Way. In addition, measuring the torque of the subject bolts by loosening or
tightening the same would not result in irreparable damage as said bolts can be returned to their
original position, therefore restoring any minor “destruction”

The parties herein have, pursuant to Local Civil Rule 37.3, attempted in good faith to
resolve this discovery dispute by having several telephonic conversations During said
conversations, Defendants’ counsel repeatedly refused to allow the subject destructive testing,
thus prejudicing Plaintiff. The undersigned requests a conference on the instant issue so as to
allow the Court to set the scope of the proposed destructive testing and to compel Defendants to
provide the subject discovery

The parties thank this Court for its time and consideration

Case 1:18-cV-02224-RRI\/|-.]O Document 31 Filed 02/11/19 Page 4 of 4 Page|D #: 145

 

Cc: Wilson Elser Moskowitz Edelman & Dicker
Attorneys for Defendants
Attn: Rosario Vignali, Esq.
1133 Westchester Ave.
White Plains, New York 10604
Via E-File (ECF)

